Citation Nr: 1041050	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to tractor, four-wheel all-terrain vehicle (ATV), and 
riding lawnmower ("motor vehicle equipment"), and photography 
darkroom equipment, under Independent Living Program of Title 38, 
United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from January 
1980 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2001 and September 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

As support for his claim, the Veteran and his wife testified at a 
hearing at the RO in August 2010 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.


FINDINGS OF FACT

1.  The motor vehicle equipment requested to maintain the 
property around his house and the photography darkroom equipment 
for his photography hobby do not qualify as the type of special 
equipment provided or allowable under a Chapter 31 independent 
living program.

2.  The Veteran also is ineligible for financial assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment.  There is no indication of ankylosis of either knee, 
although chondromalacia of the knees is a service-connected 
disability, and no indication of ankylosis of either hip.


CONCLUSION OF LAW

The provision of motor vehicle and photography darkroom equipment 
is not authorized under the provisions of Title 38, United States 
Code, Chapter 31, for an independent living program.  38 U.S.C.A. 
§§ 3104, 3120, 3902 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.160, 21.216 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
does not apply because the issue presented is solely of statutory 
and regulatory interpretation and/or the respective claim is 
barred as a matter of law in that it cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran is requesting an allocation of funding under Chapter 
31 for his Independent Living Program for the purchase of motor 
vehicle and photography darkroom equipment.

An April 2001 RO decision granted his claim for a total 
disability rating based on individual unemployability (TDIU), 
retroactively effective from September 11, 2000.  The service-
connected disabilities that formed the basis of that grant were 
the bilateral chondromalacia affecting his knees (so right and 
left), respectively rated as 30 and 10 percent disabling, and his 
major depressive disorder, also rated as 30 percent disabling, 
for a combined 60 percent rating when also considering the 
bilateral factor and the fact that these disabilities resulted 
from common etiology (origin or cause).  As well, he was deemed 
entitled to Dependents' Educational Assistance (DEA) under 
38 U.S.C. Chapter 35.

Not service connected (NSC) is his bilateral plantar fasciitis.



VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
also may provide a program of independent living services and 
assistance under this section only to a Veteran who has a serious 
employment handicap resulting in substantial part from a 
service-connected disability, and it has been determined that the 
achievement of a vocational goal is not currently feasible.  See 
38 U.S.C.A. § 3120(b).

Under applicable law, services and assistance that VA may provide 
under Chapter 31, Training and Rehabilitation for Veterans with 
Service-Connected Disabilities pursuant to regulations prescribed 
by the Secretary of VA, include supplies and equipment determined 
by the Secretary to be necessary to accomplish the purposes of 
the rehabilitation program in the individual case.  
38 U.S.C.A. § 3104(a)(7)(A).

The purpose of independent living services is to assist eligible 
Veterans whose ability to function independently in family, 
community, or employment is so limited by the severity of 
disability (service and nonservice-connected) that vocational or 
rehabilitation services need to be appreciably more extensive 
than for less disabled Veterans.  See 38 C.F.R. § 21.160(a).  The 
term "independence in daily living" means the ability of a 
Veteran, without the services of others or with a reduced level 
of the services of others to live and function within the 
Veteran's family or community.  38 C.F.R. § 21.160(b). 

Under 38 C.F.R. § 21.160(c), independent living services may be 
furnished: 
(1) as part of a program to achieve rehabilitation to the point 
of employability; 
(2) as part of an extended evaluation to determine the current 
reasonable feasibility of achieving a vocational goal; 
(3) incidental to a program of employment services; or 
(4) as a program of rehabilitation services for eligible Veterans 
for whom achievement of a vocational goal is not currently 
reasonably feasible.  This program of rehabilitation services may 
be furnished to help the Veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; 


(ii) become reasonably feasible for a vocational rehabilitation 
program; or 
(iii) become reasonably feasible for extended evaluation.  

The services that may be authorized as part of an Individual 
Independent Living Program (IILP) include:  (1) any appropriate 
service that may be authorized for a vocational rehabilitation 
program as that term is defined in § 21.35(i), except for a 
course of educational training as described in § 21.120; and (2) 
independent living services offered by approved independent 
living centers and programs that are determined to be necessary 
to carry out the Veteran's plan including:  (i) evaluation of 
independent living potential; (ii) training in independent living 
skills; (iii) attendant care; (iv) health maintenance programs; 
an (v) identifying appropriate housing accommodations.  See 38 
C.F.R. § 21.160(d).

A program of independent living services and assistance is 
approved when:  (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines the Veteran's independence in daily living can be 
improved, and the gains made can reasonably be expected to 
continue following completion of the program; (3) all steps 
required by §§ 21.90 and 21.92 of this part for the development 
and preparation of an Individual Independent Living Program have 
been completed; and (4) the Vocational Rehabilitation and 
Employment (VR&E) Officer concurs in the program.  See 38 C.F.R. 
§ 21.162(a).  

Under 38 C.F.R. § 21.216(a) (2009), 'special equipment' should be 
authorized as necessary to enable a Veteran to mitigate or 
overcome the effects of disability in pursuing a rehabilitation 
program.  The major types of special equipment that may be 
authorized include:
(1) Equipment for educational or vocational purposes.  This 
category includes items that are ordinarily used by nondisabled 
persons pursuing evaluation or training, modified to allow for 
use by disabled persons. e.g., calculators with speech capability 
for blinded persons.
(2) Sensory aids and prostheses.  This category includes items 
that are specifically designed to mitigate or overcome the 
effects of disability.  They range from eyeglasses and hearing 
aids to closed-circuit TV systems that amplify reading material 
for Veterans with severe visual impairments. 
(3) Modifications to improve access.  This category includes 
adaptations of environment not generally associated with 
education and training, such as adaptive equipment for 
automobiles or supplies necessary to modify a Veteran's home to 
make either training or self-employment possible.  

The Veteran has been approved for an independent living program 
under Chapter 31 since August 2001.  His August 2001 individual 
written rehabilitation plan states that he will participate in 
courses to assist development of basic photography skills and 
sign-language skills.  

The Veteran seeks funding for motor vehicle equipment to maintain 
his extensive acreage of property.  In particular, he seeks three 
types of motor vehicles, a large tractor, riding mower, and four-
wheel ATV.  He lives in a rural setting, on a 20-acre farm.  His 
house burned down in November 2005, and he has had even greater 
difficulty since then.  He asserts the presence of many 
rattlesnakes on his property, such that two of his Siberian Husky 
dogs were killed by them in defending his wife.  He further 
maintains that, due to his disabilities, his wife must borrow 
equipment to mow both the pasture and around the house, although 
she has multiple sclerosis, and that his mother-in-law is 
diabetic.  See August 2010 personal hearing transcript, at pages 
8-9.  He also seeks financial assistance for photography darkroom 
equipment so he can develop film in furtherance of his 
photography hobby.  See March 2002 statement.

The Veteran's request for this type of motor vehicle and 
accessory equipment, however, simply does not qualify as special 
equipment under 38 C.F.R. § 21.216.  Although the tractor, riding 
mower and four-wheel ATV are all intended to help him maintain 
his extensive acreage of farm property, and he has cited reasons 
and mitigating factors justifying their purchase by VA, it does 
not appear this requested motor vehicle equipment is intended to 
be used for educational or vocational purposes of the type 
contemplated by a vocational rehabilitation plan or program.  
See 38 C.F.R. § 21.216(a)(1).



The motor vehicles also clearly are not sensory aids and 
prostheses.  See 38 C.F.R. § 21.216(a)(2).  And he is not seeking 
adaptive equipment to improve access to motor vehicles he already 
owns, instead, is requesting the subsidized purchase of these 
several motor vehicles for property maintenance.  
See 38 C.F.R.§ 21.216(a)(3).

Similarly, the Veteran's request for photography darkroom 
equipment also does not qualify under any of the categories of 
special equipment provided for by 38 C.F.R. § 21.216, for pursuit 
of Chapter 31 vocational rehabilitation programs.  A December 
2001 statement from Dr. A.Z. indicates "it would be very 
beneficial for [the Veteran ] if he could have a darkroom so he 
can continue his photography hobby.  This would help him with his 
self-esteem."  But even assuming for the sake of argument that 
the photography darkroom equipment may be medically necessary for 
improving or ameliorating the effects his service-connected 
depressive disorder, these types of devices simply do not qualify 
as equipment for educational or vocational purposes since 
§ 21.216(a) explicitly defines this category as limited to 
ordinary items that are modified for use by disabled persons.  
And, here, there is no indication the Veteran requires any 
modification of ordinary photography darkroom equipment for his 
particular needs.  See 38 C.F.R. § 21.216(a).  
Also, a photography darkroom and related equipment clearly do not 
fall into the category of sensory aids and prostheses, nor of 
modifications to improve access.  See 38 C.F.R. § 21.216(a)(2) 
and (3).

An additional consideration is whether the Veteran is otherwise 
entitled to Automobiles and Adaptive Equipment for Certain 
Disabled Veterans and Members of the Armed Forces under Title 38, 
Chapter 39.  Unfortunately, though, he also fails to qualify for 
assistance for his motor vehicle equipment request under these 
provisions.   See 38 U.S.C.A. § 3902 (a) and (b) (West 2002 & 
Supp. 2009).  

Financial assistance may be provided to an "eligible person" in 
acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & 
(b).  A Veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following disabilities:  
(i) the loss or permanent loss of use of one or both feet; (ii) 
the loss or permanent loss of use of one or both hands; or (iii) 
the permanent impairment of vision of both eyes.  38 C.F.R. § 
3.808(b)(1) (2010).  A Veteran who does not qualify as an 
"eligible person" under the foregoing criteria nevertheless may 
be entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees or of one or both 
hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

But the Veteran has no service-connected disability affecting his 
vision or eyes more generally.  And because the evidence also 
does not show the permanent loss of loss of use of either foot or 
hand, and because there is no permanent impairment of vision of 
both eyes, he is not an "eligible person" and therefore not 
entitled to financial assistance in acquiring an automobile or 
other conveyance and adaptive equipment, or adaptive equipment 
only.  38 U.S.C.A. § 3902(a) & (b); 38 C.F.R. § 3.808(b)(1).  He 
also does not have the required ankylosis of one or both knees or 
hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  
Although service connection is in effect for chondromalacia 
affecting his knees, this is not tantamount to ankylosis - 
which, instead, requires the complete immobility and 
consolidation of the knee joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  While there is no disputing 
he has knee impairment resulting from the chondromalacia, as 
evidenced by his use of a cane, he retains some measure of 
range of motion in his knees (albeit less than normal range of 
motion), so, by definition, his knees are not ankylosed.  There 
is no contention, let alone objective medical finding, of 
ankylosis in either knee.  To be sure, he suffers from bilateral 
knee pain and resulting difficulty walking, requiring the use of 
a cane.  See November 2000 statement from Dr. C.T.D.  More 
importantly, though, the record fails to establish ankylosis of 
either knee or hip.  As such, he is ineligible for financial 
assistance in the purchasing of an automobile and adaptive 
equipment or adaptive equipment only in the absence of this 
necessary showing of ankylosis of one or both knees or one or 
both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.808 (2010).

The Board is indeed sympathetic to the Veteran's arguments and 
thankful for his very meritorious service but, unfortunately, is 
unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  During his hearing, the Veteran 
maintained that he had received assurances during a visit to his 
home by a VA employee that his claim for this requested equipment 
would be approved and that, in effect, it was just a matter of 
completing the necessary paperwork and ministerial functions.  
But even if indeed true, these requested benefits cannot be 
awarded on the basis of this failure to provide him with accurate 
information pertaining to his potential eligibility.  
See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  "No equities, 
no matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).  Thus, the Board is wholly without authority to 
disregard the applicable law, notwithstanding any extenuating 
circumstances or claims of fairness.  See, e.g., Davenport v. 
Principi, 16 Vet. App. 522 (2002).

Since the Veteran's claim fails because of absence of legal merit 
or lack of entitlement under the law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claim for photography and motor vehicle equipment under 
Chapter 31 of an independent living program is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


